DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-23 are allowed.
3.	The following is an examiner's statement of reasons for allowance: 
After completing a thorough search of independent claims 1 and 11, the closest reference to Kane (US 8068230) disclose the real-time measurement of ultrashort laser pulses. But none of the searched prior arts alone or in combination discloses the claimed invention having the recited limitations of independent claims 1 and 11.
Regarding claim 1,
None of the cited prior arts discloses the claimed structural combination of independent claim 1, in particular having the limitation of “a detector coupled to receive output pulse portions from the frequency filter and output an electrical pulse signal corresponding to the one or more pulses under test; collection optics coupled to the frequency filter to direct the output pulse portions to the detector; and analysis electronics coupled to receive and digitize the electrical pulse signal, the analysis electronics storing a sonogram corresponding to the one or more pulses under test wherein the sonogram comprises sequences of digitized values of the electrical pulse signal, the digitized values within a sequence obtained at a number of time intervals, and the sequences obtained at a plurality of frequency ranges including the first and second portions of the total frequency range, each of the plurality of frequency ranges 
Regarding claim 11,
None of the cited prior arts discloses the claimed structural combination of independent claim 11, in particular having the limitation of “collection optics receiving a plurality of pulse portions, each pulse portion derived from the at least one pulse under test and having a frequency range corresponding to at least one of the sampling bins; one or more detectors coupled to receive the plurality of pulse portions from the collection optics and to output an electrical pulse signal corresponding to each of the plurality of pulse portions; and analysis electronics coupled to receive and digitize the electrical pulse signal, the analysis electronics storing a sonogram corresponding to the at least one pulse under test wherein the sonogram comprises sequences of digitized values of the electrical pulse signal at a plurality of time intervals, the digitized values within a sequence corresponding to the pulse portion defined by the at least one sampling bin, wherein the analysis electronics performs phase retrieval on the sonogram”.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kinam Park whose telephone number is (571) 270-1738.  The examiner can normally be reached on from 9:00 AM-5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, MINSUN HARVEY, can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KINAM PARK/Primary Examiner, Art Unit 2828